UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-09491 ALLIANZ VARIABLE INSURANCE PRODUCTS TRUST (Exact name of registrant as specified in charter) 5701 Golden Hills Drive, Minneapolis, MN55416 (Address of principal executive offices)(Zip code) Erik T. Nelson Allianz Investment Management, LLC 5701 Golden Hills Drive Minneapolis, MN 55416 (Name and address of agent for service) Registrant's telephone number, including area code:(763) 765-7453 Date of fiscal year end:December 31 Date of reporting period:07/01/2009 - 06/30/2010 ***** FORM N-PX REPORT ***** ICA File Number: 811-09491
